Citation Nr: 1033457	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  06-26 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for residuals of a radical 
prostatectomy, evaluated as 100 percent disabling from February 
25, 2005 to July 31, 2005; and 20 percent disabling since August 
1, 2005.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to 
November 1968.  He received the Army Commendation Medal with V 
device among other decorations.  He served in Vietnam where he 
received multiple shell fragment wounds.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which granted the Veteran's claim for 
service connection for a status-post radical prostatectomy.  An 
initial total rating was granted effective February 25, 2005 and 
reduced to 10 percent as of August 1, 2005.

Jurisdiction over this matter was transferred to the Pittsburgh, 
Pennsylvania RO in approximately March 2006.

An August 2006 rating decision issued increased the initial 
rating for the Veteran's status-post radical prostatectomy to 20 
percent, effective August 1, 2005.

Records in the claims folder show that the Veteran has been found 
to have ischemic heart disease.  VA has published regulations 
providing for presumptive service connection for ischemic heart 
disease in Veterans with service in Vietnam during the Vietnam 
War.  75 Fed. Reg. 53,216 (Aug. 31, 2010).  The record does not 
reflect that the Veteran has submitted a claim for this benefit.

The Veteran testified at a February 2007 Decision Review Officer 
(DRO) hearing. A transcript has been associated with the claims 
file.


FINDINGS OF FACT

1.  The last treatment for prostate cancer occurred in January 
2005.

2.  For the period beginning on August 1, 2005, the Veteran's 
prostate disorder residuals manifested by use of absorbent 
material that must be changed at least four times per day without 
renal dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 60 percent for 
residuals of a status-post radical prostatectomy have been met 
for the period beginning August 1, 2005.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 
(DC) 7528 (2009).

2.  The criteria for an initial rating of 60 percent for 
residuals of a status-post radical prostatectomy for the period 
beginning on February 20, 2007 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, DC 7528 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

The instant claims arise from disagreement with the initial 
rating following the grant of service connection.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.   Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements are appropriately addressed under the notice 
provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the 
VCAA, a veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App.128 (2008). There has 
been no allegation of prejudice in this case with regard to the 
instant claim.

The RO has complied with VA's duties to assist the Veteran with 
the development of his claim by obtaining all reported treatment 
records and records from the Social Security Administration.  The 
Veteran has also been afforded contemporaneous VA examinations.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

In instances in which a veteran disagrees with the initial 
rating, the entire evidentiary record from the time of a 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of disability, 
and staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each of 
these symptom areas. Where diagnostic codes refer the decision 
maker to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for rating 
purposes.  Since the areas of dysfunction do not cover all 
symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to that 
diagnosis.  See 38 C.F.R. § 4.115a.

Malignant neoplasms of the genitourinary system are to be rated 
100 percent during active malignancy or antineoplastic 
chemotherapy.  Six months following completion of such treatment, 
residual disability is to be determined by a mandatory VA 
examination conducted at that time.  If there has been no 
recurrence or metastasis, the residuals are to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Changes in evaluation are to be done in accordance 
with the provisions of 38 C.F.R. § 3.105(e) (2009).  38 C.F.R. 
§ 4.115b, DC 7528.

Voiding dysfunction is rated based on urine leakage, frequency or 
obstructed voiding.  Urinary leakage which requires the wearing 
of absorbent materials, which must be changed less than two times 
per day warrants a 20 percent rating.  Urinary leakage which 
requires the use of absorbent materials which must be changed two 
to four times a day warrants a 40 percent rating.  Continual 
urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence warrants a maximum rating of 
60 percent when it requires the use of an appliance or the 
wearing of absorbent materials that must be changed more than 4 
times per day.  38 C.F.R. § 4.115a.

Daytime voiding with intervals between two and three hours or 
awakening to void two times per night warrants a 10 percent 
rating.  Daytime voiding interval between one and two hours or 
awakening to void three to four times per night warrants a 20 
percent rating.  Daytime voiding interval of less than one hour, 
or awakening to void five or more times per night warrants a 40 
percent rating.  38 C.F.R. § 4.115a.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that he is entitled to at least a 60 percent 
rating as he voids an average of three times during the course of 
an hour and must change his absorbent pad from four to six times 
per day.

Private treatment records show that the Veteran was scheduled to 
undergo prostatectomy on January 3, 2005.

A July 2005 VA genitourinary examination reflects that the 
Veteran reported no treatment for prostate cancer since the 
January 2005 surgery.  He denied blood in urine or semen, 
lethargy, weakness, anorexia or weight changes.  He urinated 
approximately one dozen times during the day and two times per 
night.  Hesitancy, stream problems or dysuria were denied.  He 
wore absorbent pads due to incontinence whenever he coughed or 
sneezed and changed his pads approximately "once or twice a 
week".  He wore the pads mostly when he goes out.  

Physical examination showed that his penis, testicles, epididymis 
and spermatic cord were normal.  A surgically absent prostate was 
noted on rectal examination.  Following this examination, a 
diagnosis of prostate cancer status-post radical prostatectomy 
with residual erectile dysfunction and urinary incontinence was 
made.

At a February 20, 2007 DRO hearing, the Veteran testified that he 
wore pads at all times and changed them at least four to six 
times per day.  He voided two to four times per night and changed 
his pads at night as well.  He voids three to four times per hour 
during the day depending on how much liquid he drinks.  This 
voiding occasionally got onto his bedding.  He reported that 
these symptoms had been unchanged since his surgery.

A July 2007 private urology treatment note shows that the Veteran 
denied blood in his urine, hematuria, a slow stream, stress 
incontinence or urinary difficulty.  "A little incontinence" 
was reported without elaboration.  Physical examination of the 
bladder revealed no abnormalities.  An impression of prostate 
cancer was made.

In an August 2008 VA psychological examination, the Veteran 
reported waking "6 to 12 times per minute" due to residual 
prostate gland problems and a psychiatric disorder.

An August 2008 VA genitourinary examination reflected the 
Veteran's reports of stress incontinence at least twice a day, 
occasional urgency, occasional hesitancy and nocturia two to 
three times.  Dysuria, rental dysfunction, recurrent urinary 
tract infections or hospitalizations within the past year were 
denied.  Physical examination revealed a normal scrotum, testes, 
epididymis and penis.  Following this examination and a review of 
the Veteran's claims file, diagnoses of a history of prostate 
cancer, status-post radical prostatectomy and stress incontinence 
were made.

The Veteran was entitled to a 100 percent rating for the six 
months following cessation of treatment for prostate cancer on 
January 3, 2005.  The provisions of 38 C.F.R. § 3.105(e) specify 
notice that is to be provided where a rating decision would 
result in a reduction of benefits currently being made.  The 
September 2005 decision was an initial award of benefits and did 
not result in the reduction of benefits currently being made.  
Accordingly, the decision properly reduced the 100 percent rating 
effective July 31, 2005.

While the July 2005 VA examination did not contain findings that 
would warrant more than a 20 percent rating, the Veteran's 
subsequent hearing testimony reported symptoms that would meet 
the criteria for a 60 percent rating on the basis of urine 
leakage.  His testimony suggests that these symptoms had been 
present since 2005.  The only VA examination conducted since the 
expiration of the 100 percent rating suggests that the Veteran 
changes pads "at least" twice a day and nocturia 2 or 3 times.  
During the Veteran's hearing testimony he also reported the 
frequency of pad changes during the day, but it was only with 
prompting that he acknowledged that he had to change pads 
whenever on urination at night.  Hence, the examination report 
also supports a finding that he has urine leakage that meets the 
criteria for a 60 percent rating.

Resolving all reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran has met the criteria for the 60 percent 
rating since August 1, 2005.  That is the highest schedular 
evaluation absent current treatment for cancer or renal 
dysfunction.  The record shows that the Veteran has not received 
treatment for cancer since January 2005 and has never had 
associated renal dysfunction.


Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(1)(b).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's prostatectomy residuals are manifested by voiding 
dysfunction that is contemplated by the rating schedule.  Hence, 
referral for consideration of an extraschedular rating is not 
warranted.


Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

In an August 2008 VA psychological examination The Veteran 
reported working as a safety inspector for at least 30 years and 
part-time as a police officer for 25 years.  He also reported 
that due to his combination of physical problems, difficulty with 
breathing, physical limitations, decreased concentration and 
decreased tolerance for others, he stopped working in 2006.  

He was awarded Social Security Administration (SSA) benefits in 
an April 2007 decision on the basis of his chronic ischemic heart 
disease with angina, which is not currently service connected.  
The VA psychiatric examiner made some statements that could be 
construed as providing evidence of unemployability due to PTSD, 
but the examiner noted the Veteran's reports that he had stopped 
work due largely to physical limitations and did not consider the 
SSA records.  The RO subsequently denied entitlement to TDIU, and 
the Veteran has not appealed this determination.  For these 
reasons further consideration of a TDIU is not warranted.


ORDER

Entitlement to a 60 percent rating for residuals of a radical 
prostatectomy for the periods beginning August 1, 2005, is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


